DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1, 3, 5-8, and 10 is/are rejected under 35 U.S.C. 103 as being unpatentable over Landau (US Patent Publication No. 2003/0234264) in view of Vacca et al. (US Patent No. 4,268,205) and Chatham et al. (US Patent No. 3,970,224).
Re. claim 1, Landau discloses a bulk food dispenser including:
a source (12) for containing a solid bulk material to be dispensed; 
a paddle housing (14) including a plurality of openings (at 44 and 50) in communication with the source; 
a paddle wheel (32) retained within the paddle housing  for directing the solid bulk material out of the paddle housing, wherein the paddle wheel comprises two identical shaped halves joined to one another (see Figure 3b) and wherein at least one of the plurality of the openings dispenses the solid bulk material out of the paddle housing (see paragraph 0031).

Vacca teaches that it is old and well known in the art of bulk material dispensers to further provide a baffle (76) located above the paddle housing for directing the solid bulk material from the source to the paddle housing (see Figure 1), wherein at least one of the plurality of the openings receives the solid bulk material directed by the baffle (see Figure 1).
It would have been obvious to one of ordinary skill in the art prior to the effective filing date of the claimed invention to modify Landau by including the baffle as taught by Vacca to direct material to one of the plurality of openings to prevent impingement of the material on the ends of the paddle wheels (see Vacca Abstract).
Chatham teaches that it is old and well known in the art of bulk material dispensers to further provide a paddle wheel wherein teach paddle half contains two sweeping protrusions and two blocking protrusions (see Exhibit 1, below).
It would have been obvious to one of ordinary skill in the art prior to the effective filing date of the claimed invention to modify Landau including the two sweeping protrusions and two blocking protrusions on each half as taught by Chatham to direct the solid material out of the paddle housing (see col. 3, line 67 – col. 4, line 12.)

    PNG
    media_image1.png
    515
    1140
    media_image1.png
    Greyscale

Exhibit 1 - Annotated Figure 2 from Chatham
Should the limitation “two identical shaped paddle halves joined to one another” be interpreted to require the halves be separable, it would have been obvious to one of ordinary skill in the art prior to the effective filing date of the claimed invention to make the paddle halve separable make manufacturing of the wheel less complex and since it has been held that constructing a formerly integral structure in various elements involves only routing skill in the art.  See MPEP 2144.04(V)(C)	
Re. claim 3, Landau does not explicitly recite a paddle half having a depth of 1.6-2” and a width of 2.1-2.3”.
However, Landau is used to dispense a predetermined quantity (see paragraph 0001) and when designing the dispenser to suit a particular quantity it would have been an obvious matter of design choice to choose a paddle half having a depth of 1.6-2” and a width of 2.1-2.3”, since applicant has not disclosed that a paddle half of differing dimensions would perform differently than that of one having a paddle half having a depth of 1.6-2” and a width of 2.1-2.3” and where the only difference between the prior art and the claims is a recitation of relative dimensions of the claimed device and a 
Re. claim 5, Landau does not explicitly recite each of the sweeping protrusions includes a free end and a fixed end, and wherein each of the blocking protrusions is fixedly attached to the free end of one of the sweeping protrusions.
Chatham teaches that it is old and well known in the art of bulk material dispensers to further provide each of the sweeping protrusions including a free end and a fixed end, and wherein each of the blocking protrusions is fixedly attached to the free end of one of the sweeping protrusions (see Figure 1).
It would have been obvious to one of ordinary skill in the art prior to the effective filing date of the claimed invention to modify Landau by providing each of the sweeping protrusions including a free end and a fixed end, and wherein each of the blocking protrusions is fixedly attached to the free end of one of the sweeping protrusions as taught by Chatham to direct the solid material out of the paddle housing (see col. 3, line 67 – col. 4, line 12).
Re. claim 6, Landau further does not explicitly recite the sweeping protrusions being longer than the blocking protrusions.
Chatham further teaches that it is old and well known in the art of bulk material dispensers to further provide sweeping protrusions being longer than the blocking protrusions (see at least Figures 1-3).
In making the combination of claim 5, it would have been further obvious to one of ordinary skill in the art at the time the claimed invention was made to make the 
Re. claim 7, Landau does not explicitly recite a paddle half having a length of 6-7”.
However, Landau is used to dispense a predetermined quantity (see paragraph 0001) and when designing the dispenser to suit a particular quantity it would have been an obvious matter of design choice to choose a paddle half having a length of 6-7”, since applicant has not disclosed that a paddle half of differing dimensions would perform differently than that of one having a paddle half having a length of 6-7” and 
Re. claim 8, the combination of Landau-Vacca-Tsujihata does not explicitly recite the baffle having a width of 5.2-5.5”, a length of 7.6-7.9”, and a height of 2.3-2.6”.
However, in sizing the device for a particular application it would have been an obvious matter of design choice to choose a baffle having a width of 5.2-5.5”, a length of 7.6-7.9”, and a height of 2.3-2.6”, since applicant has not disclosed that a baffle of differing dimensions would perform differently than that of one having a width of 5.2-5.5”, a length of 7.6-7.9”, and a height of 2.3-2.6” and where the only difference between the prior art and the claims is a recitation of relative dimensions of the claimed device and a device having the claimed relative dimensions would not perform differently than the prior art device, the claimed device is not patentable distinct from the prior art device.  see MPEP 2144.04 (IV).
Re. claim 10, Landau further discloses a bulk food dispenser, wherein the source is a storage container located above the paddle housing for containing the solid bulk material (see Figure 1), forming a hopper (forming the body of a hopper; see Figure 1).

Claims 16 and 17 is/are rejected under 35 U.S.C. 103 as being unpatentable over Landau (US Patent Publication No. 2003/0234264) in view of Vacca et al. (US Patent No. 4,268,205).

Re. claim 16, Landau discloses a bulk food dispenser including:
a source (12) for containing a solid bulk material to be dispensed; 
a paddle housing (14) including a plurality of openings (at 44 and 50) in communication with the source; 
a paddle wheel (32) retained within the paddle housing, wherein the paddle wheel comprises two identical shaped paddle halves forming two sets of two paddles (see Figure 3b), wherein each paddle half further includes a plurality of protrusions (38) for directing the solid bulk material out of the paddle housing, and wherein at least one of the plurality of the openings dispenses the solid bulk material out of the paddle housing (see paragraph 0031); and wherein the paddle wheel is rotatable in one direction (see paragraph 0038).
Landau does not explicitly recite a baffle located above the paddle housing for directing the solid bulk material from the source to the paddle housing.
Vacca teaches that it is old and well known in the art of bulk material dispensers to further provide a baffle (76) located above the paddle housing for directing the solid bulk material from the source to the paddle housing (see Figure 1), wherein at least one of the plurality of the openings receives the solid bulk material directed by the baffle (see Figure 1).
It would have been obvious to one of ordinary skill in the art prior to the effective filing date of the claimed invention to modify Landau by including the baffle as taught by Vacca to direct material to one of the plurality of openings to prevent impingement of the material on the ends of the paddle wheels (see Vacca Abstract).

Re. claim 17 as best can be understood by the Examiner, Landau further discloses a paddle wheel facilitated for nondestructive dispensing of various cereal and comestible shapes (see paragraph 0001).
While being disclosed in the prior art, the limitation “… is facilitated for nondestructive dispensing of various cereal and comestible shapes including, but not limited to, sugared and coated cereals, flaked cereals, cereal briquettes, puffed cereals, baked cereals, flat cereals, or spherical cereals.”  does not carry full patentable weight as it has been held that a recitation with respect to the manner in which a claimed apparatus is intended to be employed does not differentiate the claimed apparatus from a prior art apparatus satisfying the claimed structural limitations. see MPEP 2114 (II).

Claims 11, 13 is/are rejected under 35 U.S.C. 103 as being unpatentable over Landau (‘264), Vacca, and Chatham as applied to claim 10 and further in view of Landau (US Patent Publication No. 2006/0027609) (‘609).
Re. claim 11, Landau (‘264) does not explicitly recite the storage container being circular.

It would have been obvious to one of ordinary skill in the art prior to the effective filing date of the claimed invention to make the Landau (‘264) container circular to make the design more attractive since it has been held that absent persuasive evidence that the particular configuration of the claimed container is significant, the configuration of a claimed invention is a matter of choice which a person of ordinary skill in the art would have found obvious.  (see MPEP 2144.04(IV)) 
Re. claim 13, Landau (‘264) does not explicitly recite the hoper being cylindrical.
Landau (’609) teaches that it is old and well known in the art of bulk food dispensers to provide a hopper that is cylindrical (see paragraph 0063).
It would have been obvious to one of ordinary skill in the art prior to the effective filing date of the claimed invention to make the Landau (‘264) hopper cylindrical to make the design more attractive since it has been held that absent persuasive evidence that the particular configuration of the claimed container is significant, the configuration of a claimed invention is a matter of choice which a person of ordinary skill in the art would have found obvious.  (see MPEP 2144.04(IV)) 

Allowable Subject Matter
Claims 9, 12, 14-15 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.


Prior Art
The prior art made of record and not relied upon is considered pertinent to applicant’s disclosure.
Formando (US Patent No. 3,367,544), Morris (US Patent No. 5,303,672), Beirle (US Patent No. 5,114,053), Siegel et al. (US Patent No. 4,823,993) are analogous because they disclose a bulk food dispenser including a source for containing a solid bulk material to be dispensed; a paddle housing including a plurality of openings in communication with the source; and a paddle wheel retained within the paddle housing, wherein the paddle wheel further includes a plurality of protrusions for directing the solid bulk material out of the paddle housing, wherein at least one of the plurality of the openings receives the solid bulk material directed by the baffle, and wherein at least one of the plurality of the openings dispenses the solid bulk material out of the paddle housing; and wherein the paddle wheel includes a circular wall from which the plurality of protrusions extend.


Response to Arguments/Remarks
Applicant’s arguments, filed 4-29-2021, with respect to the rejection(s) of claim(s) 1, 3, 5-8, 10-11, and 13 under 35 USC 103 over Landau, Vacca, and Tsujihata have been fully considered and are persuasive.  Therefore, the rejection has been withdrawn.  However, upon further consideration, a new ground(s) of rejection is made in view of Chatham.
.

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 

Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Paul Durand can be reached on 571-272-4459.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.